judgment as final pursuant to NRCP 54(b). NRAP 3A(b)(1); NRAP
                3A(b)(8); Lee v. GNLV Corp.,     116 Nev. 424, 996 P.2d 416 (2000). The
                following appeared to remain pending below: respondent's claim for a
                deficiency judgment against appellant South Strip Partnership II. We
                noted that, while the district court's order awarded a judgment against the
                guarantor appellants, the judgment did not mention the borrower, South
                Strip Partnership II.
                               In its January 23, 2013, response to our show cause order,
                respondent City National Bank indicates that, while judgment was orally
                rendered against South Strip Partnership II, that entity's name was
                inadvertently omitted from the judgment. City National Bank asks this
                court to stay the appeal and/or remand the matter to the district court to
                correct the judgment. No certification or other indication of the district
                court's inclination to grant relief was attached. To date, appellants have
                not responded to our show cause order, and it appears that no further
                filings or proceedings have occurred in the district court. Accordingly, as
                no written judgment or other order formally disposing of the claims
                against South Strip Partnership II has been entered, no final judgment
                exists. Lee, 116 Nev. 424, 996 P.2d 416. Since no final judgment exists,
                the district court retains jurisdiction, and no remand is necessary. As we
                lack jurisdiction, we
                               ORDER these appeals DISMISSED.




                                                      AAA         ,   J.
                                          Hardesty


                                                                                      J.
                 'arraguirre
SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A


                                                                                              lijaZ
cc: Hon. Douglas W. Herndon, District Judge
     Robert F. Saint-Aubin, Settlement Judge
     Ales & Bryson
     Holland & Hart LLP/Las Vegas
     Eighth District Court Clerk




                                  3